DETAILED ACTION
This Office action is in response to applicant’s amendments filed 05/28/2021.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In applicant’s amendments filed 05/28/2021, claims 1-6 and 9-22 were cancelled, and new claims 23-30 were added.  Claims 23-30, as filed on 05/28/2021, are currently pending.
Applicant’s election of Invention II (original claims 16-22) in the reply filed on 05/28/2021 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Although original claims 16-22 have been cancelled in applicant’s amendments filed 05/28/2021, new claims 23-30 are directed to the subject matter of the elected claims (original claims 16-22).
Claims 23-30, as filed on 05/28/2021, are considered below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/11/2019 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The replacement drawing sheets for Figures 1-4 and 9-11 were received on 05/28/2021.  These replacement drawing sheets are acceptable.
Figures 5-8 and 12-14.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 23-25 and 30 are objected to because of the following informalities:

In claim 23, lines 11-12, “the elastomeric band” should be --- the band ---.
In claim 23, line 15, “the mini band system in an open configuration” should be --- the quick release mini band system in an open state ---.
In claim 23, line 21, “the mini band system” should be --- the quick release mini band system ---.
In claim 23, line 23, “the mini band system from the user's body” should be --- the quick release mini band system from a body of the user ---.
In claim 24, line 6, “the band length” should be --- the length of the band ---.
In claim 24, line 6, “and exercise” should be --- and the exercise ---.
In claim 24, line 7, “the user's one or more body parts” should be --- the one or more body parts of the user ---.
In claim 25, line 1, “the band length” should be --- the length of the band ---.
In claim 25, line 2, “between approximately 16 inches to approximately 32 inches” should be --- between approximately 16 inches and approximately 32 inches ---.
In claim 30, line 1, “the elastomeric band” should be --- the band ---.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 23, line 12, the limitation “a resistance level” renders the claim indefinite because it is unclear whether or not the limitation is different from “a desired resistance level” recited in claim 23, lines 8-9.  Applicant is suggested to amend the limitation to --- the desired resistance level ---.
Claim 23 recites the limitation “the user” in line 13.  There is insufficient antecedent basis for this limitation in the claim.  To obviate this rejection, applicant is suggested to amend the limitation “one or more body parts” in claim 23, line 8, to --- one or more body parts of a user ---.
Regarding claim 23, line 13, the limitation “during an exercise” renders the claim indefinite because it is unclear whether or not the limitation is different from “in an exercise application” recited in claim 23, line 9.  To obviate this rejection, applicant is suggested to amend the limitation “in an exercise application” in claim 23, line 9, to --- during an exercise ---.  Applicant is additionally suggested to amend the limitation “during an exercise” in claim 23, line 13, to --- during the exercise ---.
Regarding claim 23, line 20, the limitation “the resistance” renders the claim indefinite because it is unclear whether or not the limitation is different from “a desired resistance level” recited in claim 23, lines 8-9, and/or “a resistance level” recited in claim 
Claims 24-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, by virtue of their dependency on claim 23, which is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, see above.
Regarding claim 26, which depends from claim 23, the limitation “wherein the band has a fixed length of approximately 20 inches” is recited in lines 1-2.  The limitation renders the claim indefinite because it is unclear whether or not applicant intends to claim that the band is elastomeric (claim 23, line 2) and stretchable (claim 23, lines 11-13) yet also has a fixed length.  Applicant is suggested to amend the limitation to --- wherein the band has a fixed non-stretched length of approximately 20 inches ---.
Regarding claim 27, which depends from claim 23, the limitation “the resistance level” is recited in line 1.  The limitation renders the claim indefinite because it is unclear whether or not the limitation is different from “a desired resistance level” recited in claim 23, lines 8-9, and/or “a resistance level” recited in claim 23, line 12.  Applicant is suggested to amend the limitation to --- the desired resistance level ---.
Regarding claim 28, which depends from claim 23, the limitation “the resistance level” is recited in line 1.  The limitation renders the claim indefinite because it is unclear whether or not the limitation is different from “a desired resistance level” recited in claim 23, lines 8-9, and/or “a resistance level” recited in claim 23, line 12.  Applicant is suggested to amend the limitation to --- the desired resistance level ---.
Regarding claim 29, which depends from claim 23, the limitation “the resistance level” is recited in line 1.  The limitation renders the claim indefinite because it is unclear 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 23 and 27-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Spiro (US 3,819,177).
Regarding claim 23, Spiro discloses a method of using a quick release mini band system, wherein:
the mini band system (the elastic exercise belt 10; Figures 1 and 2) includes an elongated elastomeric band (the length of woven elastic webbing 11; Figures 1 and 2) having a first end (the end of 11 at which the hook strip 12 is attached; Figure 2) and a second end (the end of 11 at which the pile strip 13 is attached; Figure 2), and a connector system (the hook strip 12 together with the pile strip 13; Figure 2; column 1, line 55, through column 2, line 5) comprising a first connector structure (the hook strip 12; Figure 2; column 1, line 55, through column 2, line 5) attached to the first end of the band (Figure 2) and a second connector structure (the pile strip 13; Figure 2; column 1, line 55, through column 2, line 5) connected to the second end of the band (Figure 2), 
the method comprising:
with the mini band system in an open configuration (Figure 2) in which the first and second connector structures are disconnected from each other (Figure 2), passing the band about the one or more body parts of the user at a desired location (The elastic exercise belt 10, as illustrated in Figure 2, is capable of being passed about the arms of the user.);
connecting the first and second connector structures to form the closed mini band configuration (Figure 1);

after the exercise is completed, disconnecting the first and second connector structures to remove the mini band system from the user's body (Figure 2).
Regarding claim 27, Spiro further discloses wherein the resistance level is at least 20 pounds (“It will thus be understood that, with the embodiment illustrated, the user could readily adjust for tension release to within a few pounds for any value between, say, 5 and 96 pounds.”; column 2, lines 23-26).
Regarding claim 28, Spiro further discloses wherein the resistance level is at least 35 pounds (“It will thus be understood that, with the embodiment illustrated, the user could readily adjust for tension release to within a few pounds for any value between, say, 5 and 96 pounds.”; column 2, lines 23-26).
Regarding claim 29, Spiro further discloses wherein the resistance level is at least 50 pounds (“It will thus be understood that, with the embodiment illustrated, the user could readily adjust for tension release to within a few pounds for any value between, say, 5 and 96 pounds.”; column 2, lines 23-26).
Regarding claim 30, Spiro further discloses wherein the elastomeric band has a fixed non-stretched length which is not adjustable by the user (Figure 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Spiro (US 3,819,177) in view of Shoemaker (US 7,103,921).
Regarding claim 26, Spiro discloses the invention as substantially claimed, see above, but fails to disclose: wherein the band has a fixed length of approximately 20 inches.
Shoemaker teaches an analogous invention (Figures 1 and 2) comprising an elongated elastomeric band (“The band 12 may be made of any elasticized fabric or textile.”; column 4, lines 29-30) having a fixed length of approximately 20 inches (According to column 3, lines 10-18, “In an embodiment, the length of the band varies by the girth of the limb on which it will be used.  In an embodiment, the length varies from about 4'' in length to a length of over 50''.  The length of the band may be greater than 50'' for use in very large limbs and those suffering from edema. In an embodiment, the length of the band corresponds to a length represented by one of small, medium, large, X-large, XX-large, and XXX-large.  In an embodiment, the band is about 17'' long.”  Therefore, the fixed (non-stretched—refer to the 35 U.S.C. § 112(b) rejection of claim 26, see above) length of the band 12 is capable of being approximately 20 inches.).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the elongated elastomeric band of Spiro’s invention such that it has a fixed length of approximately 20 inches, as .

Claims 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Spiro (US 3,819,177) in view of Grisdale (US 2008/0009398).
Regarding claim 24, Spiro discloses the invention as substantially claimed, see above, and further discloses wherein the first connector structure includes a male connector structure (the hooks of the hook strip 12; column 2, lines 2-5), and the second connector structure includes a female connector structure (the soft, wool-like surface of the pile strip 13; column 1, line 55, through column 2, line 2).
However, Spiro fails to disclose: a length of the band measured from the male connector structure to the female connector structure is adjustable to allow the circumferential dimension to be adjusted by the user.
Grisdale teaches an analogous invention wherein a length of a band (the length of the band 12; Figures 1, 7, 12, and 15) measured from a male connector structure (the insertion element 16 of the selective loop opener 14; Figures 2, 3, 13, and 14; paragraph 0037) to a female connector structure (the receiving element 18 of the selective loop opener 14; Figures 2, 3, 13, and 14) is adjustable (via the selectively actuatable adjustable element 32; Figures 4-6, 8, and 9; paragraph 0047) to allow a circumferential dimension to be adjusted by a user (via contraction or expansion of the section 26; Figures 4-6, 8, and 9; paragraph 0047).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the band such that it is 
Spiro in view of Grisdale teaches the invention as substantially claimed, see above, and further teaches wherein the method further comprising a step of: adjusting the band length to a desired length suitable for the user and exercise (Grisdale: paragraphs 0047-0050; Figures 8a and 8b) before passing the band about the user's one or more body parts (According to Grisdale (paragraph 0047-0050; Figures 4-6, 8, and 9), contraction or expansion of the section 26 is accomplished prior to inserting the adjustment handle portions 34 into the holders 37 “so as to not interfere with exercising.”  Accordingly, Spiro’s invention modified in view of Grisdale teaches the step of adjusting the band length to a desired length suitable for the user and exercise before passing the band about the user's one or more body parts.).
Regarding claim 25, Spiro in view of Grisdale teaches the invention as substantially claimed, see above, and further teaches wherein the band length is adjustable between approximately 16 inches to approximately 32 inches (Spiro discloses in column 2, lines 17-20, that the strip 12 in Figure 2 is assumed to be 2 inches wide.  Accordingly, as measured in Figure 2, Spiro’s elastic webbing 11 is approximately 32 inches in length between the strips 12 and 13.  Since Spiro in view of Grisdale teaches the step of adjusting the band length to a desired length suitable for the user and exercise (refer to the rejection of claim 24 under 35 U.S.C. § 103, see above), Spiro in view of Grisdale further teaches that the band is adjustable to a length less than 32 inches.  Therefore, Spiro in view of Grisdale teaches that the band is capable of having a length adjustable to between approximately 16 inches and approximately 32 inches.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY D. URBIEL GOLDNER whose telephone number 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn B. Jimenez, can be reached at (571)272-4966.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANADA) or (571)272-1000.

/GARY D URBIEL GOLDNER/Primary Examiner, Art Unit 3784